DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 1/11/2022 have been entered.  In the amendment, the specification has been amended.  Claim 27 has been amended.  The status of claim 26 has been indicated as being cancelled. 
The objections to the specification have been withdrawn. 
The rejections of claim 27 under 35 U.S.C. §§ 112(b) and 112(d) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 9-10, filed 1/11/2022, with respect to the rejection of claims 1-25 and 27-30 under 35 U.S.C. § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejection of claims 1-25 and 27-30 under 35 U.S.C. § 112(a) has been withdrawn. 

Allowable Subject Matter
Claims 1-25 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method of identifying and characterizing structures of interest in a formation traversed by a wellbore, comprising: a) operating a sonic logging tool in the wellbore to transmit acoustic signals that probe near wellbore formation structures and to receive acoustic signals that result from interaction with the near wellbore formation structures, wherein the acoustic signals are transmitted by a high order acoustic source; b) generating waveform data associated with the received acoustic signals as a function of measured depth in the well bore; c) processing the waveform data of b) to identify at least one arrival event, wherein the arrival event is associated with a time pick; d) using a ray tracing inversion of points in the time pick of c) for each one of a number of possible raypath types to determine two-dimensional positions of a reflector corresponding to the time pick and the number of possible raypath types, wherein the possible raypath types include at least one polarized shear raypath type; e) processing waveform data corresponding to the time pick of c) for at least one possible raypath type of d) to determine at least one three-dimensional slowness-time coherence representation of the waveform data corresponding to the time pick and the at least one possible raypath type; f) evaluating the at least one three-dimensional slowness-time coherence representation of e) to determine a raypath type for the time pick and corresponding arrival event; g) determining an azimuth angle of a reflector corresponding to the time pick based on the three-dimensional slowness-time coherence representation of e) corresponding to both the time pick and the raypath type for the time pick as determined in f); and h) determining and outputting a three-dimensional position for the reflector corresponding to the time pick, wherein the three-dimensional position of the reflector is based on the two-dimensional position of the reflector determined from the ray tracing inversion of d) for the raypath type of the time pick as determined in f) and azimuth angle of the reflector as determined in g). 
The claimed limitations as recited in combination in independent claim 1 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Bennett et al. (US 9,529,109), teaches a method comprising steps to: transmit signals; obtain wavefront data associated with signals; process waveform data; determine three-dimensional slowness-time coherence of the waveforms; determine parameters of one or more non-direct wavefronts; transmit determined parameters to the surface; and perform ray tracing and construct curtain plot (FIG. 30). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645